

115 HR 1975 IH: Cluster Munitions Civilian Protection Act of 2017
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1975IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. McGovern (for himself and Mr. Issa) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo protect civilians from cluster munitions, and for other purposes.
	
 1.Short titleThis Act may be cited as the Cluster Munitions Civilian Protection Act of 2017. 2.FindingsCongress makes the following findings:
 (1)The Convention on Cluster Munitions, done at Dublin May 30, 2008, and entered into force August 1, 2010, now has 100 States Parties, including Canada, France, Germany, and the United Kingdom, and an additional 19 signatories.
 (2)The Convention on Cluster Munitions, which comprehensively bans the use, production, acquisition, export, or transfer of cluster munitions and requires the destruction of existing stockpiles, clearance of contaminated land, and assistance to cluster munition victims, has led to the destruction of nearly 1,400,000 cluster munitions containing more than 170,000,000 submunitions.
 (3)Under a policy issued in 2008 by Secretary of Defense Robert Gates, by the end of 2018, the United States will no longer use cluster munitions anywhere in the world, unless, after arming, the cluster munitions do not result in more than 1 percent unexploded ordnance across the range of intended operational environments.
 (4)The CBU–105 Sensor Fuzed Weapon meets the standard established by Secretary Gates in 2008. 3.Limitation on the use of cluster munitionsNo funds appropriated or otherwise available to any Federal department or agency may be obligated or expended to purchase, transfer, issue a license for the export of, or use any cluster munitions unless—
 (1)the submunitions of the cluster munitions, after arming, do not result in more than 1 percent unexploded ordnance across the range of intended operational environments; and
 (2)the policy applicable to the export or transfer of such cluster munitions specifies that the cluster munitions will only be used against clearly defined military targets and will not be used where civilians are known to be present or in areas normally inhabited by civilians.
 4.Sense of CongressIt is the sense of Congress that— (1)the Secretary of Defense should ensure that the July 2008 Gates policy on cluster munitions is being fully implemented and that the 2018 deadline referred to in section 2(3) will be met;
 (2)the United States Government should adopt a policy and develop a strategy to phase out, as soon as possible, the transfer, export, and use of all cluster munitions;
 (3)any alternatives that the United States Government develops to replace cluster munitions should be compliant with the Convention on Cluster Munitions; and
 (4)the United States should take all steps necessary to enable it to accede to the Convention on Cluster Munitions as soon as possible.
			